IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALYSSA M. BEILER, EX REL:,                    : No. 131 MM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
GOVERNOR THOMAS W. WOLF;                      :
SECRETARY OF HEALTH ALISON V.                 :
BEAM,                                         :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of March, 2022, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus are QUASHED.